OFFICE OF THE ATTORNEY GENERAL. STATE OF TEXAS

     JOHN     CORNYN




                                                    April 3,200l



Mr. Don W. Brown                                                Opinion No. JC-0360
Commissioner of Higher Education
Texas Higher Education Coordinating             Board           Re: Whether a community college district may
P-0. Box 12788                                                  voluntarily reduce its adopted tax rate in the
Austin, Texas 78711                                             same tax year (RQ-0300-JC)


Dear Commissioner        Brown:

         You ask whether a community college district may voluntarily reduce its tax rate in the same
tax year after adopting the tax rate under section 26.05 of the Tax Code and mailing bills to
taxpayers.’ We conclude that the Tax Code does not expressly authorize a community college
district to do so and that the authority may not be implied.

         You inform us that the El Paso Community College District (“District”) adopted its tax rate
on August 30,2000, under section 26.05 of the Tax Code. See Request Letter, note 1, at 4. Because
the tax rate exceeded the rollback rate, the District complied with the notice and hearing
requirements of sections 26.05 and 26.06 of the Tax Code. See id. The District has contracted with
the City/County of El Paso Consolidated Tax Office for the assessment and collection of its taxes.
See id. The District notified that office of the adopted tax rate, and that office calculated and sent
bills to taxpayers.  See id. The District would like to know whether it is now authorized to
voluntarily reduce its tax rate. See id. at 1. We conclude that a district is not so authorized.

         To provide a context for your question, we briefly review sections 26.05 and 3 1.Ol of the Tax
Code.    The  Tax Code requires a taxing unit to set an annual tax rate. See TEX. TAX CODE ANN.
5 26.05(b) (V emon Supp. 2001) (stating that a taxing unit may not impose property taxes until the
governing body has adopted a tax rate for that year, and the annual tax rate must be set by ordinance,
resolution, or order). Subsection 26.05(d) provides that a taxing unit “other than a school district*
may not adopt a tax rate that exceeds the lower of the rollback tax rate or 103 percent of the effective




          ‘See Letter from Mr. Don W. Brown, Commissioner    of Higher Education, Texas Higher Education
Coordinating Board, to Honorable John Comyn, Texas Attorney General, at 1 (Oct. 26,200O) (on tile with Opinion
Committee) [hereinafter Request Letter].

          2A community college district is not a school district for purposes of the Tax Code. See TEX. TAX CODE ANN.
§ 1.04( 12) (Vernon Supp. 2001) (defining “taxing unit” to include a school district and special authority, the latter of
which includes a junior college district).
Mr. Don W. Brown          - Page 2                    (JC-0360)




tax rate3 . . . until the governing body” of the taxing unit has conducted a public hearing on the                           .
proposed rate and complied with sections 26.06 and 26.065. Id. 5 26.05(d) (footnotes added); see
also id. 8 26.06 (explaining the notice, hearing, and voting procedures on a tax rate increase); id.
0 26.065 (mandating notice of a hearing on a tax rate increase). Subsection 26.05(a) directs the
governing body of a taxing unit to adopt its tax rate for the current year and notify the tax
assessor/collector for the unit of the adopted rate before September 30th or the 60th day after receipt
of the certified appraisal roll. See id. 8 26.05(a). Under section 3 1.01 of the Tax Code, the tax
assessor must prepare and mail tax bills to property owners by October 1 or as soon as practicable.
See id. 5 31.01(a).

         A taxing unit other than a home-rule city has “only those powers that the constitution or
statutes expressly confer or those necessarily implied from the express powers.” Tex. Att’y Gen.
Op. No. JC-0290 (2000) at 2. The Tax Code expressly authorizes a taxing unit to reduce a tax rate
that exceeds the rollback rate by only one method. Section 26.07 of the Tax Code authorizes a
taxing unit to amend its tax rate through an election initiated by a valid voter petition. See TEX. TAX
CODEANN. 6 26.07 (Vernon Supp. 2001). The petition must be submitted on or before the 90th day
after the governing body has adopted the tax rate, signed by at least ten percent of the qualified
voters of the taxing unit, and state that its purpose is to require an election on the issue of reducing
the current tax rate. See id. 8 26.07(b). If a majority of the voters approves reduction of the tax rate
at an election called for that purpose, the tax rate is reduced to the rollback rate. See id. 5 26.07(e).
Significantly, the statute directs the tax assessor and taxing unit about the procedures to be followed
if the tax rate is reduced after tax bills have been mailed or taxes paid. See id. fj 26.07(f), (g).”

         No other provision in the Tax Code expressly authorizes a taxing unit to reduce its adopted
tax rate, voluntarily or otherwise. Moreover, we do not believe that such authority may be implied.
While it may be reasonable as a matter of policy for a taxing unit to consider reducing its tax rate
voluntarily, there is no statutory framework for “unwinding” the complex and detailed tax
assessment and collection procedures. By comparison, subsection (f) of section 26.07 directs the
tax-assessor to prepare and mail corrected bills if the tax rate is reduced pursuant to an election. See
id. 0 26.07(f). It also provides an extension of the delinquency date for the corrected tax liability.
See id. Similarly, subsection (g) authorizes and provides a method for refunding taxes paid at the
higher tax rate. See id. 8 26.07(g). Were this office to infer the authority to voluntarily reduce an
adopted tax rate, it would also have to determine a framework for mailing corrected tax bills,
adjusting delinquency dates, and refunding taxes paid at the higher rate, among other things. That




           3The rollback tax rate is defmed as “a rate expressed in dollars per $100 of taxable value calculated according
to the following formula: ROLLBACKTAX RATE = (EFFECTIVEMAINTENANCEAND OPERATIONS               RATE x 1.08) + CURRENT DEBT
RATE.” TEX. TAX CODEANN. 8 26.04(c)(2) (Vernon Supp. 2001); see also id. 4 26.04(c)( 1) (calculating the effective tax
rate as the following: “(LAST YEAR’S LEW - LOST PROPERTYLEVY) /(CURRENTTOTAL VALUE - NEW PROPERTYVALUE)“).

          4We understand that a petition was filed to roll back the taxes at issue, but it was one day late and lacked the
requisite signatures. Telephone Interview with Jan Greenberg, General Counsel, Texas Higher Education Coordinating
Board (Dec. 18,200O).
Mr. Don W. Brown      - Page 3                (JC-0360)




is not the province of this office but rather of the legislature. Thus, we conclude that absent express
statutory authority, a community college district may not voluntarily reduce its adopted tax rate.

         Because we determine that a taxing unit lacks statutory authority to voluntarily reduce its
adopted tax rate, we do not address the constitutional implications of such action. See Request
Letter, supra note 1, at 5-7 (citing Tex. Att’y Gen. Op. No. JM-893 (1988) (concluding that the
statutory recreational boat tax exemption applied only to those taxing units that had not certified
their tax rolls as of the effective date of the statute consistent with article III, sections 5 1 and 55
of the Texas Constitution));    Tex. Att’y Gen. LO-88-l 16, at 1 (concluding that Tex. Att’y Gen. Op.
JM-893 would not prevent a city from changing the amount of exemption).
Mr. Don W. Brown     - Page 4               (JC-0360)




                                        SUMMARY

                        After adopting a tax rate higher than the rollback rate under
               section 26.05 of the Tax Code, a community college district may not
               voluntarily reduce its adopted tax rate in the same tax year. There is
               no express statutory authority for it to do so, and such authority may
               not be implied. The only method by which the Tax Code authorizes
               a community college district to reduce a tax rate that exceeds the
               rollback rate is an election timely initiated by a valid voter petition.




                                               Attorney General of Texas



ANDY TAYLOR
First Assistant Attorney General

CLARK KENT ERVl-N
Deputy Attorney General - General Counsel

SUSAN D. GUSKY
Chair, Opinion Committee

Polly McCann Pruneda
Assistant Attorney General - Opinion Committee